Citation Nr: 0804488	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  99-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure. 
 
2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected forehead scar or 
head injury in service. 
 
3.  Entitlement to service connection for vertigo, to include 
as secondary to forehead scar, or head injury in service.  
 
4.  Entitlement to service connection for residuals of burns 
to the chest, arms and/or hands. 
 
5.  Entitlement to service connection for residuals of right 
foot wart removal. 
 
6.  Entitlement to service connection for residuals of 
malaria.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965, and from September 1980 to April 1986.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in Cleveland, Ohio that denied 
service connection for a skin disorder as the result of Agent 
Orange exposure, headaches and vertigo, to include as 
secondary to service-connected head scar, and residuals of 
burns, right foot wart removal and malaria.

Following review of the record, the case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

The veteran served in Vietnam.  He asserts that he now has a 
skin disorder as the result of exposure to Agent Orange.  The 
record reflects that the RO has primarily phrased the issue 
as entitlement to service connection for Agent Orange 
exposure without a qualifying disability, and has denied the 
claim on that basis.  It is shown, however, that the 
appellant clearly indicated in correspondence dated in 
November 1998 and in February 1999 that he was requesting 
service connection for a skin disorder due to Agent Orange 
exposure.  It is found that the RO has not substantially 
addressed the issue of service connection for a skin disorder 
secondary to Agent Orange exposure and this must be 
accomplished.

Additionally, the service medical records show that the 
appellant had a wart excised from the right foot by 
electrocautery in August 1963.  Review of military medical 
record reveals that he sustained burns on the chest, arms 
and/or hands as the result of a radiator explosion in June 
1982 for which he received treatment on several occasions.  
The Board observes that the veteran was afforded a VA skin 
examination in August 2000, but it does not appear the right 
foot, chest or upper extremities were examined, as no 
reference was made thereto.  Additionally, the examiner 
related that the claims folder was not requested, provided or 
reviewed for that evaluation.  Under the circumstances, the 
Board finds that the skin examination in August 2000 is 
inadequate for current adjudication purposes and another 
examination is required. 

The service medical records show that the veteran's head was 
injured when a tree fell on it in August 1964.  Service 
connection is in effect for a scar of the forehead.  The 
veteran asserts that he now has headaches and vertigo that 
are secondary to head injury or scarring.  In correspondence 
received in April 1999, he said that he was told by a doctor 
at the 311th Field Hospital in Sharonville, Ohio that scar 
tissue was applying pressure to the frontal area of his skull 
causing headaches.  The appellant related that Dr. C., and 
another family practitioner had treated him for headaches and 
vertigo.  He also stated that he had received treatment at 
the VA hospital in Cincinnati, Ohio for claimed disabilities.  

The record reflect that the veteran served in Vietnam between 
September 1962 and September 1963.  It is well established 
that Vietnam was an area of the world endemic for malaria.  
He maintains that he contracted malaria and continues to have 
residuals thereof that include chills and fever.  In a letter 
received in April 1999, he stated that he was told he could 
take medication for the rest of his life for symptoms or just 
live with the occasional flare-ups of the disease.  The 
evidence thus indicates that he has received treatment for 
malaria residuals and clinical data should be requested.

The record reflects that a letter was sent to the veteran in 
April 1999 requesting that he complete and return forms 
authorizing permission to retrieve private clinical records, 
but it does not appear that he responded.  Since this case is 
being remanded for other reasons, the appellant should once 
more be contacted by letter and given another opportunity to 
submit the names and addresses of all private providers from 
whom he has received treatment.  

Additionally, the record indicates that the veteran receives 
VA outpatient treatment.  The most recent records date 
through August 2004.  The claims folder thus indicates that 
relevant evidence in support of the veteran's claims may 
exist or could be obtained from a VA facility. See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA outpatient records dating from 
September 2004 should be requested and associated with the 
claims folder.  The RO should also contact the 311th Field 
Hospital in Sharonville, Ohio for any of the veteran's 
records in their possession.

In the Informal hearing presentation dated in December 2007, 
the representative stated that the VA had never afforded the 
veteran an examination regarding the appellant's complaints 
of headaches, vertigo, burns, and right foot wart removal.  
It was contended that the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
required an examination to assist the veteran in perfecting 
his claim.  The Board agrees that further assistance, 
including VA examination, is indicated for adjudication of 
the claims.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
when indicated, and providing a medical opinion which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, in a letter received in November 1998, the appellant 
requested a personal hearing.  The RO attempted to clarify 
whether or not he desired a hearing in a letter dated in May 
2000.  The Board observes that while it does not appear that 
a response was received from the veteran, since this case is 
being remanded, the RO should once again contact the veteran 
in this regard.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.

2.  The veteran should be 
contacted by letter and asked if 
he still desires a personal 
hearing.

3.  The veteran should be 
contacted by letter and requested 
to identify all healthcare 
providers, VA and non-VA, 
inpatient and outpatient who have 
treated him for the disabilities 
for which service connection is 
being sought since discharge from 
active duty.  He should be 
requested to complete and return 
the appropriate release forms so 
that VA can obtain any identified 
evidence, if not already of 
record.

4.  VA outpatient clinical records 
dating from September 2004 should 
be requested and associated with 
the claims folder.  The RO should 
also communicate with 311th Field 
Hospital in Sharonville, Ohio for 
any of the veteran's records in 
their possession.

5.  After a reasonable period of 
time for all available records 
and/or responses from the above 
have been received, the veteran 
should be scheduled for a general 
medical examination by a VA 
physician.  The claims folder and 
a copy of this remand should be 
provided to the examiner in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies should be conducted and 
clinical findings should be 
reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.  Following a 
comprehensive physical 
examination, the examiner should 
provide responses to the following 
questions:

a) Does the veteran have residuals 
of burn scars on the chest, arms 
and/or hands?
b) Does the veteran have a skin 
disorder that is causally related 
to or proximately the result of 
Agent Orange exposure? 
c) Does the clinical evidence 
support a finding that the veteran 
has headaches and vertigo that are 
secondary to or have been made 
worse by the service-connected 
forehead scar or head injury in 
service?
d) Does the veteran have any 
residuals of a wart removed from 
the right foot in service?
e) Does the veteran currently have 
any residuals of malaria?  

The examiner should provide 
thorough rationale for the 
opinions expressed in the clinical 
report.

6.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examination, this fact should 
be noted in the file.

7.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if any 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

8.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


